UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-K/A Amendment No.1 (Mark One) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2009 Or o TRANSITION REPORT PURSUANT TO SECTION13 Or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-31121 AVISTAR COMMUNICATIONS CORPORATION (Exact name of registrant as specified in its charter) Delaware 88-0463156 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1875 South Grant Street, 10th Floor San Mateo California (Address of principal executive offices) (Zip Code)) Registrant’s telephone number, including area code: (650) 525-3300 Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act:None Title of each class Common Stock, $0.001 par value ————— Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes oNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. Yes o Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes x Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-Ko Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T during the preceding 12 months(or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act.(Check one): Large accelerated fileroAccelerated filer o Non-accelerated filero (Do not check if a smaller reporting company)Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes oNox Aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the closing priceof $0.91 per share for shares of the Registrant’s Common Stock on June30, 2009 (the last business day of the Registrant’s most recently completed second fiscal quarter as reported by the Pink Sheets) was $12,321,838.Shares of Common Stock held by each executive officer and director and by each person who owns 10% or more of the outstanding Common Stock have been excluded in that such persons may be deemed to be affiliates.This determination of affiliate status is not necessarily a conclusive determination for other purposes.The Registrant’s Common Stock is currently quoted and traded on the Pink Sheets, an over-the-counter securities market. As of March3, 2010, the registrant had outstanding 39,022,344 shares of Common Stock. EXPLANATORY NOTE We are filing this Amendment No.1 to the Annual Report on Form10-K for the fiscal year ended December31, 2009 (the “Annual Report”), which was filed with the Securities and Exchange Commission on March30, 2010, to amend and restate Item15 of PartIV, “Exhibits, Financial Statement Schedules,”to clarify that any documents listed as Exhibits under Item 15 of Part IV that were not actually filed with the Annual Report are expressly incorporated by reference into the Annual Report pursuant to Rule 12b-32 promulgated under the Exchange Act of 1934, as amended (the “Exchange Act”).We are also filing amended Exhibit 31.3, Section 302 Certification – Robert F. Kirk and amended Exhibit 31.4, Section 302 Certification – Elias A. MurrayMetzger. This Amendment No.1 does not affect any other section of the Annual Report not otherwise discussed herein and continues to speak as of the date of the Annual Report.Accordingly, this Amendment No.1 should be read in conjunction with our other filings made with the Securities and Exchange Commission subsequent to the filing of the Annual Report. PART IV Item 15.Exhibits, Financial Statement Schedules (a)(1)Financial Statements The following financial statements were filed as a part of the Annual Report: Page Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets as of December31, 2009 and 2008 F-3 Consolidated Statements of Operations for the years ended December31, 2009, 2008 and 2007 F-4 Consolidated Statements of Stockholders’ Equity (Deficit) for the years ended December31, 2009, 2008 and 2007 F-5 Consolidated Statements of Cash Flows for the years ended December31, 2009, 2008 and 2007 F-6 Notes to the Consolidated Financial Statements F-7 (a)(2)Financial Statement Schedules Schedule II—Valuation and Qualifying Accounts (see pageS-1) Schedules not listed above have been omitted because the information required to be set forth therein is not applicable or is shown in the financial statements or notes thereto. (a)(3)Exhibits Thefollowing exhibits are filed herewith or incorporated by reference as indicated below. Exhibit Number Description Restated Certificate of Incorporation (incorporated by reference to an exhibit to the Company’s Registration Statement on FormS-1 (File No. 333-39008) as declared effective by the Securities and Exchange Commission on August16, 2000.) Bylaws of Avistar Communications Corporation (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2004 filed with the Securities and Exchange Commission on March28, 2005.) Specimen Certificate evidencing shares of Common Stock (incorporated by reference to an exhibit to the Company’s Registration Statement on FormS-1 (File No. 333-39008) as declared effective by the Securities and Exchange Commission on August16, 2000.) 1997 Stock Option Plan, as amended* (incorporated by reference to an exhibit to the Company’s Registration Statement on FormS-1 (File No. 333-39008) as declared effective by the Securities and Exchange Commission on August16, 2000.) 1997 Stock Option Plan Form of Stock Option Agreement* (incorporated by reference to an exhibit to the Company’s Registration Statement on FormS-1 (File No. 333-39008) as declared effective by the Securities and Exchange Commission on August16, 2000.) 2000 Stock Option Plan, as amended* (incorporated by reference to an exhibit to the Company’s Registration Statement on FormS-1 (File No. 333-39008) as declared effective by the Securities and Exchange Commission on August16, 2000.) 2000 Director Option Plan, as amended* (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2005 filed with the Securities and Exchange Commission on April28, 2006.) IV-1 Exhibit Number Description Form of Director Option Agreement* (incorporated by reference to an exhibit to the Company’s Registration Statement on FormS-1 (File No. 333-39008) as declared effective by the Securities and Exchange Commission on August16, 2000.) 2000 Employee Stock Purchase Program, as amended* (incorporated by reference to an exhibit to the Registrant’s Quarterly Report on Form10-Q for the three months ended September30, 2006 filed with the Securities and Exchange Commission on November14, 2006.) Form of Indemnification Agreement* (incorporated by reference to an exhibit to the Company’s Registration Statement on FormS-1 (File No. 333-39008) as declared effective by the Securities and Exchange Commission on August16, 2000.) Settlement Agreement and Release between Avistar Communications Corporation and R. Stephen Heinrichs dated April26, 2001* (incorporated by reference to an exhibit to the Registrant’s Current Report on Form8-K filed with the Securities and Exchange Commission on May8, 2001.) Lease Agreement among Avistar Communications Corporation and Crossroads Associates and Clocktower Associates dated December1, 2006 (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2006 filed with the Securities and Exchange Commission on March22, 2007.) Common Stock Purchase Agreement by and among Avistar Communications Corporation and The Gerald J. Burnett and Marjorie J. Burnett Revocable Trust, Grady Burnett and Wendolyn Hearn dated October15, 2003 (incorporated by reference to an exhibit to the Registrant’s Quarterly Report on Form10-Q for the three months ended September30, 2003 filed with the Securities and Exchange Commission on October23, 2003.) Stock Purchase Agreement among Avistar Communications Corporation, Fuller & Thaler Behavioral Finance Fund, Ltd. and Fuller & Thaler Avalanche Fund, L.P. dated March23, 2004 (incorporated by reference to an exhibit to the Registrant’s Quarterly Report on Form10-Q for the quarter ended March31, 2004 filed with the Securities and Exchange Commission on May11, 2004.) Settlement Agreement among Avistar Communications Corporation, Collaboration Properties, Inc. and Polycom, Inc. dated November12, 2004 (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2004 filed with the Securities and Exchange Commission on March28, 2005.) 10.12† Patent Cross-License Agreement Among the Company, Collaboration Properties, Inc. and Polycom, Inc. dated November12, 2004 (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2005 filed with the Securities and Exchange Commission on April28, 2006.) 10.13† Patent License Agreement dated May15, 2006 among Avistar Communications Corporation, Collaboration Properties, Inc., Sony Corporation and Sony Computer Entertainment, Inc. (incorporated by reference to an exhibit to the Registrant’s Quarterly Report on Form10-Q for the three months ended September30, 2006 filed with the Securities and Exchange Commission on November14, 2006.) 10.14† Patent License Agreement dated February15, 2007 by and among Avistar Communications Corporation, Collaboration Properties, Inc., Tandberg ASA, Tandberg Telecom AS, and Tandberg, Inc. (incorporated by reference to an exhibit to the Registrant’s Quarterly Report on Form10-Q for the quarter ended March31, 2007 filed with the Securities and Exchange Commission on May14, 2007.) 10.15† Patent License Agreement dated May15, 2007 by and among Avistar Communications Corporation, Avistar Systems (UK) Limited, and Radvision LTD.(incorporated by reference to an exhibit to the Registrant’s Quarterly Report on Form10-Q for the quarter ended June30, 2007 filed with the Securities and Exchange Commission on August3, 2007) Employment Agreement between Avistar Communications Corporation and Simon B. Moss effective July16, 2007. * (incorporated by reference to an exhibit to the Registrant’s Quarterly Report on Form10-Q for the quarter ended September30, 2007 filed with the Securities and Exchange Commission on November13, 2007.) IV-2 Exhibit Number Description Amended and restated Security Agreement dated December17, 2007 between Avistar Communications Corporation and JPMorganChase Bank, N.A. originally dated December23, 2006. (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2007 filed with the Securities and Exchange Commission on March31, 2008) Amendment dated December17, 2007 to the Revolving Credit Promissory Note issued by Avistar Communications Corporation in favor of JPMorgan originally dated December23, 2006. (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2007 filed with the Securities and Exchange Commission on March31, 2008) Second amendment dated December17, 2007 to the Revolving Credit Promissory Note issued by Avistar Communications Corporation in favor of JPMorgan originally dated December23, 2006. (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2007 filed with the Securities and Exchange Commission on March31, 2008) Amendment dated December17, 2007 to the Guaranty issued by Gerald J. Burnett and The Gerald J. Burnett and Marjorie J. Burnett Revocable Trust in favor of JPMorgan originally dated December23, 2006. (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2007 filed with the Securities and Exchange Commission on March31, 2008) Convertible Note Purchase Agreement among the Company and the Purchasers named therein dated January4, 2008 (incorporated by reference to an exhibit to the Registrant’s Current Report on Form8-K filed with the Securities and Exchange Commission on January9, 2008) Security Agreement among the Company, Baldwin Enterprises, Inc., as Collateral Agent, and the Purchasers named therein dated January4, 2008 (incorporated by reference to an exhibit to the Registrant’s Current Report on Form8-K filed with the Securities and Exchange Commission on January9, 2008) Form of 4.5% Convertible Subordinated Secured Note Due 2010 (incorporated by reference to an exhibit to the Registrant’s Current Report on Form8-K filed with the Securities and Exchange Commission on January9, 2008) Inter-creditor Agreement among the Purchasers of the 4.5% Convertible Subordinated Secured Notes Due 2010 dated January4, 2008 (incorporated by reference to an exhibit to the Registrant’s Current Report on Form8-K filed with the Securities and Exchange Commission on January9, 2008) 10.25† Licensed Works Agreement between Avistar Communications Corporation and International Business Machines Corporation dated September8, 2008 (incorporated by reference to an exhibit to the Registrant’s Quarterly Report on Form10-Q for the three months ended September30, 2008 filed with the Securities and Exchange Commission on November14, 2008.) 10.26† Licensed Works Agreement Statement of Work between Avistar Communications Corporation and International Business Machines Corporation dated September8, 2008 (incorporated by reference to an exhibit to the Registrant’s Quarterly Report on Form10-Q for the three months ended September30, 2008 filed with the Securities and Exchange Commission on November14, 2008.) 10.27† Patent License Agreement between Avistar Communications Corporation and International Business Machines Corporation dated September9, 2008. (incorporated by reference to an exhibit to the Registrant’s Quarterly Report on Form10-Q for the three months ended September30, 2008 filed with the Securities and Exchange Commission on November14, 2008.) Amended and Restated Revolving Credit Promissory Note issued by Avistar Communications Corporation to JPMorgan Chase Bank, N.A. dated December22, 2008 (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2008 filed with the Securities and Exchange Commission on March31, 2009.) Facility Agreement between Avistar Communications Corporation and JPMorgan Chase Bank, N.A. dated December22, 2008 (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2008 filed with the Securities and Exchange Commission on March31, 2009.) IV-3 Exhibit Number Description Amended and Restated Collateral Agreement dated December22, 2008 between Avistar Communications Corporation and JPMorgan Chase Bank, N.A. dated December22, 2008 (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2008 filed with the Securities and Exchange Commission on March31, 2009.) Second Amended and Restated Security Agreement between Avistar Communications Corporation and JPMorgan Chase Bank, N.A. (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2008 filed with the Securities and Exchange Commission on March31, 2009.) Amended and Restated Guaranty issued by Gerald J. Burnett and The Gerald J. Burnett and Marjorie J. Burnett Revocable Trust in favor of JPMorgan Chase Bank, N.A. dated December22, 2008 (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2008 filed with the Securities and Exchange Commission on March31, 2009.) Amended and Restated Form of Note Sale Agreement among Gerald J. Burnett, The Gerald J. Burnett and Marjorie J. Burnett Revocable Trust and JPMorgan Chase Bank, N.A. (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2008 filed with the Securities and Exchange Commission on March31, 2009.) Personal guarantee issued by Gerald J. Burnett in favor of Avistar Communications Corporation dated March29, 2009 (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2008 filed with the Securities and Exchange Commission on March31, 2009.) Separation Agreement and Release between Avistar Communications Corporation and Simon Moss dated July8, 2009* (incorporated by reference to an exhibit to the Registrant’s Current Report on Form8-K filed with the Securities and Exchange Commission on July14, 2009.) Employment Agreement between Avistar Communications Corporation and Robert Kirk dated July14, 2009* (incorporated by reference to an exhibit to the Registrant’s Current Report on Form8-K filed with the Securities and Exchange Commission on July14, 2009 and amended on July17, 2009) Compromise Agreement between Avistar Systems (UK) Limited and Darren Innes dated August19, 2009 *(incorporated by reference to an exhibit to the Registrant’s Current Report on Form8-K filed with the Securities and Exchange Commission on August25, 2009.) 2009 Equity Incentive Plan* (incorporated by reference to an exhibit to the Registrant’s Current Report on Form8-K filed with the Securities and Exchange Commission on December14, 2009.) 2009 Equity Incentive Plan Form of Stock Option Agreement* (incorporated by reference to an exhibit to the Registrant’s Current Report on Form8-K filed with the Securities and Exchange Commission on December14, 2009.) 2009 Equity Incentive Plan Form of Restricted Stock Unit Agreement* (incorporated by reference to an exhibit to the Registrant’s Current Report on Form8-K filed with the Securities and Exchange Commission on December14, 2009.) 10.39† Patent Purchase Agreement dated December18, 2009 between Avistar Communications Corporation and Intellectual Ventures Fund 61 LLC. (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2009 filed with the Securities and Exchange Commission on March30, 2010.) Second Amended and Restated Revolving Credit Promissory Note issued by Avistar Communications Corporation to JPMorgan Chase Bank, N.A. dated December22, 2009 (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form 10-K for the year ended December31, 2009 filed with the Securities and Exchange Commission on March10, 2010.) Facility Agreement between Avistar Communications Corporation and JPMorgan Chase Bank, N.A. dated December22, 2009 (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2009 filed with the Securities and Exchange Commission on March30, 2010.) Second Amended and Restated Collateral Agreement between Avistar Communications Corporation and JPMorgan Chase Bank, N.A. dated December22, 2009 (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2009 filed with the Securities and Exchange Commission on March30, 2010.). IV-4 Exhibit Number Description Second Amended and Restated Guaranty issued by Gerald J. Burnett and The Gerald J. Burnett and Marjorie J. Burnett Revocable Trust in favor of JPMorgan Chase Bank, N.A. dated December22, 2009 (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2009 filed with the Securities and Exchange Commission on March30, 2010.) Amended and Restated Note Sale Agreement among Gerald J. Burnett, The Gerald J. Burnett and Marjorie J. Burnett Revocable Trust and JPMorgan Chase Bank, N.A. (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2009 filed with the Securities and Exchange Commission on March30, 2010.) Third Amended and Restated Security Agreement between Avistar Communications Corporation and JPMorgan Chase Bank, N.A. dated December22, 2009 (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2009 filed with the Securities and Exchange Commission on March30, 2010.) Facility Agreement between Avistar Communications Corporation and JPMorgan Chase Bank, N.A. dated January11, 2010 (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2009 filed with the Securities and Exchange Commission on March30, 2010.) Fourth Amended and Restated Security Agreement between Avistar Communications Corporation and JPMorgan Chase Bank, N.A dated January11, 2010 (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2009 filed with the Securities and Exchange Commission on March30, 2010.) Reaffirmation of Guaranty issued by Gerald J. Burnett and The Gerald J. Burnett and Marjorie J. Burnett Revocable Trust in favor of JPMorgan Chase Bank, N.A. dated January11, 2010. UCC Financing Statement Amendment between Avistar Communications Corporation and JPMorgan Chase Bank, N.A. (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2009 filed with the Securities and Exchange Commission on March30, 2010.) Personal guarantee issued by Gerald J. Burnett in favor of Avistar Communications Corporation dated March26, 2010 (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2009 filed with the Securities and Exchange Commission on March30, 2010.) Subsidiaries of the Company (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2009 filed with the Securities and Exchange Commission on March30, 2010.) Consent of Independent Registered Public Accounting Firm: Burr Pilger Mayer, Inc. Power of Attorney (see page 43) (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2009 filed with the Securities and Exchange Commission on March30, 2010.) Rule 13a-14(a)/15d-14(a) Certification by the Chief Executive Officer. (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2009 filed with the Securities and Exchange Commission on March30, 2010.) Rule 13a-14(a)/15d-14(a) Certification by the Chief Financial Officer. (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2009 filed with the Securities and Exchange Commission on March30, 2010.) Rule 13a-14(a)/15d-14(a) Certification by the Chief Executive Officer. Rule 13a-14(a)/15d-14(a) Certification by the Chief Financial Officer. 32 Certification by the Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2009 filed with the Securities and Exchange Commission on March30, 2010.) IV-5 * Indicates management contract or compensatory plan or arrangement required to be filed an exhibit pursuant to Item 14(c) of Form10-K. † Portions of the exhibit have been omitted pursuant to a request for confidential treatment and the omitted portions have been separately filed with the Commission. (b)Exhibits The exhibits filed as part of this report are listed in Item 15(a)(3) of this Form10-K/A. (c)Schedules The financial statement schedules required by Regulation S-X and Item 8 of this form are listed in Item 15(a)(2) of this Form10-K/A. IV-6 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AVISTAR COMMUNICATIONS CORPORATION Date:February4, 2011 By: /s/ROBERT F. KIRK Robert F. Kirk Chief Executive Officer INDEX TO EXHIBITS Exhibit Number Description Restated Certificate of Incorporation (incorporated by reference to an exhibit to the Company’s Registration Statement on FormS-1 (File No. 333-39008) as declared effective by the Securities and Exchange Commission on August16, 2000.) Bylaws of Avistar Communications Corporation (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2004 filed with the Securities and Exchange Commission on March28, 2005.) Specimen Certificate evidencing shares of Common Stock (incorporated by reference to an exhibit to the Company’s Registration Statement on FormS-1 (File No. 333-39008) as declared effective by the Securities and Exchange Commission on August16, 2000.) 1997 Stock Option Plan, as amended* (incorporated by reference to an exhibit to the Company’s Registration Statement on FormS-1 (File No. 333-39008) as declared effective by the Securities and Exchange Commission on August16, 2000.) 1997 Stock Option Plan Form of Stock Option Agreement* (incorporated by reference to an exhibit to the Company’s Registration Statement on FormS-1 (File No. 333-39008) as declared effective by the Securities and Exchange Commission on August16, 2000.) 2000 Stock Option Plan, as amended* (incorporated by reference to an exhibit to the Company’s Registration Statement on FormS-1 (File No. 333-39008) as declared effective by the Securities and Exchange Commission on August16, 2000.) 2000 Director Option Plan, as amended* (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2005 filed with the Securities and Exchange Commission on April28, 2006.) Form of Director Option Agreement* (incorporated by reference to an exhibit to the Company’s Registration Statement on FormS-1 (File No. 333-39008) as declared effective by the Securities and Exchange Commission on August16, 2000.) 2000 Employee Stock Purchase Program, as amended* (incorporated by reference to an exhibit to the Registrant’s Quarterly Report on Form10-Q for the three months ended September30, 2006 filed with the Securities and Exchange Commission on November14, 2006.) Form of Indemnification Agreement* (incorporated by reference to an exhibit to the Company’s Registration Statement on FormS-1 (File No. 333-39008) as declared effective by the Securities and Exchange Commission on August16, 2000.) Settlement Agreement and Release between Avistar Communications Corporation and R. Stephen Heinrichs dated April26, 2001* (incorporated by reference to an exhibit to the Registrant’s Current Report on Form8-K filed with the Securities and Exchange Commission on May8, 2001.) Lease Agreement among Avistar Communications Corporation and Crossroads Associates and Clocktower Associates dated December1, 2006 (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2006 filed with the Securities and Exchange Commission on March22, 2007.) Common Stock Purchase Agreement by and among Avistar Communications Corporation and The Gerald J. Burnett and Marjorie J. Burnett Revocable Trust, Grady Burnett and Wendolyn Hearn dated October15, 2003 (incorporated by reference to an exhibit to the Registrant’s Quarterly Report on Form10-Q for the three months ended September30, 2003 filed with the Securities and Exchange Commission on October23, 2003.) Stock Purchase Agreement among Avistar Communications Corporation, Fuller & Thaler Behavioral Finance Fund, Ltd. and Fuller & Thaler Avalanche Fund, L.P. dated March23, 2004 (incorporated by reference to an exhibit to the Registrant’s Quarterly Report on Form10-Q for the quarter ended March31, 2004 filed with the Securities and Exchange Commission on May11, 2004.) IV-8 Exhibit Number Description Settlement Agreement among Avistar Communications Corporation, Collaboration Properties, Inc. and Polycom, Inc. dated November12, 2004 (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2004 filed with the Securities and Exchange Commission on March28, 2005.) 10.12† Patent Cross-License Agreement Among the Company, Collaboration Properties, Inc. and Polycom, Inc. dated November12, 2004 (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2005 filed with the Securities and Exchange Commission on April28, 2006.) 10.13† Patent License Agreement dated May15, 2006 among Avistar Communications Corporation, Collaboration Properties, Inc., Sony Corporation and Sony Computer Entertainment, Inc. (incorporated by reference to an exhibit to the Registrant’s Quarterly Report on Form10-Q for the three months ended September30, 2006 filed with the Securities and Exchange Commission on November14, 2006.) 10.14† Patent License Agreement dated February15, 2007 by and among Avistar Communications Corporation, Collaboration Properties, Inc., Tandberg ASA, Tandberg Telecom AS, and Tandberg, Inc. (incorporated by reference to an exhibit to the Registrant’s Quarterly Report on Form10-Q for the quarter ended March31, 2007 filed with the Securities and Exchange Commission on May14, 2007) 10.15† Patent License Agreement dated May15, 2007 by and among Avistar Communications Corporation, Avistar Systems (UK) Limited, and Radvision LTD.(incorporated by reference to an exhibit to the Registrant’s Quarterly Report on Form10-Q for the quarter ended June30, 2007 filed with the Securities and Exchange Commission on August3, 2007) Employment Agreement between Avistar Communications Corporation and Simon B. Moss effective July16, 2007. * (incorporated by reference to an exhibit to the Registrant’s Quarterly Report on Form10-Q for the quarter ended September30, 2007 filed with the Securities and Exchange Commission on November13, 2007.) Amended and restated Security Agreement dated December17, 2007 between Avistar Communications Corporation and JPMorganChase Bank, N.A. originally dated December23, 2006. (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2007 filed with the Securities and Exchange Commission on March31, 2008) Amendment dated December17, 2007 to the Revolving Credit Promissory Note issued by Avistar Communications Corporation in favor of JPMorgan originally dated December23, 2006. (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2007 filed with the Securities and Exchange Commission on March31, 2008) Second amendment dated December17, 2007 to the Revolving Credit Promissory Note issued by Avistar Communications Corporation in favor of JPMorgan originally dated December23, 2006. (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2007 filed with the Securities and Exchange Commission on March31, 2008) Amendment dated December17, 2007 to the Guaranty issued by Gerald J. Burnett and The Gerald J. Burnett and Marjorie J. Burnett Revocable Trust in favor of JPMorgan originally dated December23, 2006. (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2007 filed with the Securities and Exchange Commission on March31, 2008) Convertible Note Purchase Agreement among the Company and the Purchasers named therein dated January4, 2008 (incorporated by reference to an exhibit to the Registrant’s Current Report on Form8-K filed with the Securities and Exchange Commission on January9, 2008) Security Agreement among the Company, Baldwin Enterprises, Inc., as Collateral Agent, and the Purchasers named therein dated January4, 2008 (incorporated by reference to an exhibit to the Registrant’s Current Report on Form8-K filed with the Securities and Exchange Commission on January9, 2008) Form of 4.5% Convertible Subordinated Secured Note Due 2010 (incorporated by reference to an exhibit to the Registrant’s Current Report on Form8-K) IV-9 Exhibit Number Description Inter-creditor Agreement among the Purchasers of the 4.5% Convertible Subordinated Secured Notes Due 2010 dated January4, 2008 (incorporated by reference to an exhibit to the Registrant’s Current Report on Form8-K filed with the Securities and Exchange Commission on January9, 2008) 10.25† Licensed Works Agreement between Avistar Communications Corporation and International Business Machines Corporation dated September8, 2008 (incorporated by reference to an exhibit to the Registrant’s Quarterly Report on Form10-Q for the three months ended September30, 2008 filed with the Securities and Exchange Commission on November14, 2008.) 10.26† Licensed Works Agreement Statement of Work between Avistar Communications Corporation and International Business Machines Corporation dated September8, 2008 (incorporated by reference to an exhibit to the Registrant’s Quarterly Report on Form10-Q for the three months ended September30, 2008 filed with the Securities and Exchange Commission on November14, 2008.) 10.27† Patent License Agreement between Avistar Communications Corporation and International Business Machines Corporation dated September9, 2008. (incorporated by reference to an exhibit to the Registrant’s Quarterly Report on Form10-Q for the three months ended September30, 2008 filed with the Securities and Exchange Commission on November14, 2008.) Amended and Restated Revolving Credit Promissory Note issued by Avistar Communications Corporation to JPMorgan Chase Bank, N.A. dated December22, 2008 (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2008 filed with the Securities and Exchange Commission on March31, 2009.) Facility Agreement between Avistar Communications Corporation and JPMorgan Chase Bank, N.A. dated December22, 2008 (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2008 filed with the Securities and Exchange Commission on March31, 2009.) Amended and Restated Collateral Agreement dated December22, 2008 between Avistar Communications Corporation and JPMorgan Chase Bank, N.A. dated December22, 2008 (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2008 filed with the Securities and Exchange Commission on March31, 2009.) Second Amended and Restated Security Agreement between Avistar Communications Corporation and JPMorgan Chase Bank, N.A. (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2008 filed with the Securities and Exchange Commission on March31, 2009.) Amended and Restated Guaranty issued by Gerald J. Burnett and The Gerald J. Burnett and Marjorie J. Burnett Revocable Trust in favor of JPMorgan Chase Bank, N.A. dated December22, 2008 (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2008 filed with the Securities and Exchange Commission on March31, 2009.) Amended and Restated Form of Note Sale Agreement among Gerald J. Burnett, The Gerald J. Burnett and Marjorie J. Burnett Revocable Trust and JPMorgan Chase Bank, N.A. (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2008 filed with the Securities and Exchange Commission on March31, 2009.) Personal guarantee issued by Gerald J. Burnett in favor of Avistar Communications Corporation dated March29, 2009 (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2008 filed with the Securities and Exchange Commission on March31, 2009.) Separation Agreement and Release between Avistar Communications Corporation and Simon Moss dated July8, 2009* (incorporated by reference to an exhibit to the Registrant’s Current Report on Form8-K filed with the Securities and Exchange Commission on July14, 2009.) Employment Agreement between Avistar Communications Corporation and Robert Kirk dated July14, 2009* (incorporated by reference to an exhibit to the Registrant’s Current Report on Form8-K filed with the Securities and Exchange Commission on July14, 2009 and amended on July17, 2009.) IV-10 Exhibit Number Description Compromise Agreement between Avistar Systems (UK) Limited and Darren Innes dated August19, 2009 *(incorporated by reference to an exhibit to the Registrant’s Current Report on Form8-K filed with the Securities and Exchange Commission on August25, 2009.) 2009 Equity Incentive Plan* (incorporated by reference to an exhibit to the Registrant’s Current Report on Form8-K filed with the Securities and Exchange Commission on December14, 2009.) 2009 Equity Incentive Plan Form of Stock Option Agreement* (incorporated by reference to an exhibit to the Registrant’s Current Report on Form8-K filed with the Securities and Exchange Commission on December14, 2009.) 2009 Equity Incentive Plan Form of Restricted Stock Unit Agreement* (incorporated by reference to an exhibit to the Registrant’s Current Report on Form8-K filed with the Securities and Exchange Commission on December14, 2009.) 10.39† Patent Purchase Agreement dated December18, 2009 between Avistar Communications Corporation and Intellectual Ventures Fund 61 LLC. (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2009 filed with the Securities and Exchange Commission on March30, 2010.) Second Amended and Restated Revolving Credit Promissory Note issued by Avistar Communications Corporation to JPMorgan Chase Bank, N.A. dated December22, 2009 (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form 10-K for the year ended December31, 2009 filed with the Securities and Exchange Commission on March10, 2010.) Facility Agreement between Avistar Communications Corporation and JPMorgan Chase Bank, N.A. dated December22, 2009 (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2009 filed with the Securities and Exchange Commission on March30, 2010.) Second Amended and Restated Collateral Agreement between Avistar Communications Corporation and JPMorgan Chase Bank, N.A. dated December22, 2009 (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2009 filed with the Securities and Exchange Commission on March30, 2010.). Second Amended and Restated Guaranty issued by Gerald J. Burnett and The Gerald J. Burnett and Marjorie J. Burnett Revocable Trust in favor of JPMorgan Chase Bank, N.A. dated December22, 2009 (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2009 filed with the Securities and Exchange Commission on March30, 2010.) Amended and Restated Note Sale Agreement among Gerald J. Burnett, The Gerald J. Burnett and Marjorie J. Burnett Revocable Trust and JPMorgan Chase Bank, N.A. (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2009 filed with the Securities and Exchange Commission on March30, 2010.) Third Amended and Restated Security Agreement between Avistar Communications Corporation and JPMorgan Chase Bank, N.A. dated December22, 2009 (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2009 filed with the Securities and Exchange Commission on March30, 2010.) Facility Agreement between Avistar Communications Corporation and JPMorgan Chase Bank, N.A. dated January11, 2010 (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2009 filed with the Securities and Exchange Commission on March30, 2010.) Fourth Amended and Restated Security Agreement between Avistar Communications Corporation and JPMorgan Chase Bank, N.A dated January11, 2010 (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2009 filed with the Securities and Exchange Commission on March30, 2010.) Reaffirmation of Guaranty issued by Gerald J. Burnett and The Gerald J. Burnett and Marjorie J. Burnett Revocable Trust in favor of JPMorgan Chase Bank, N.A. dated January11, 2010. UCC Financing Statement Amendment between Avistar Communications Corporation and JPMorgan Chase Bank, N.A. (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2009 filed with the Securities and Exchange Commission on March30, 2010.) IV-11 Exhibit Number Description Personal guarantee issued by Gerald J. Burnett in favor of Avistar Communications Corporation dated March26, 2010 (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2009 filed with the Securities and Exchange Commission on March30, 2010.) Subsidiaries of the Company (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2009 filed with the Securities and Exchange Commission on March30, 2010.) Consent of Independent Registered Public Accounting Firm: Burr Pilger Mayer, Inc. Power of Attorney (see page 43) (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2009 filed with the Securities and Exchange Commission on March30, 2010.) Rule 13a-14(a)/15d-14(a) Certification by the Chief Executive Officer. (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2009 filed with the Securities and Exchange Commission on March30, 2010.) Rule 13a-14(a)/15d-14(a) Certification by the Chief Financial Officer. (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2009 filed with the Securities and Exchange Commission on March30, 2010.) Rule 13a-14(a)/15d-14(a) Certification by the Chief Executive. Rule 13a-14(a)/15d-14(a) Certification by the Chief Financial Officer. 32 Certification by the Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (incorporated by reference to an exhibit to the Registrant’s Annual Report on Form10-K for the year ended December31, 2009 filed with the Securities and Exchange Commission on March30, 2010.) * Indicates management contract or compensatory plan or arrangement required to be filed an exhibit pursuant to Item 14(c) of Form10-K. † Portions of the exhibit have been omitted pursuant to a request for confidential treatment and the omitted portions have been separately filed with the Commission. IV-12
